Exhibit 8.1 · Companies (*) They are Dormant Companies, therefore they do not appear in the note 9.a, where is disclosed business information under the equity method. (1) Company terminated in December 2015 due to the merger with CSN Islands VII; (2) Company incorporated in May 2015; (3) Company was incorporated in November 2015; (4) New corporate name of CSN Steel Holdings 2, S.L.U. amended in May 2015; (5) Company incorporated in December 2015 by Congonhas Minérios S.A. (note 9). · Exclusive funds Exclusive funds 12/31/2015 12/31/2014 Core business Direct interest: full consolidation Diplic - Private credit balanced mutual fund 100.00 100.00 Investment fund Mugen - Private credit balanced mutual fund 100.00 Investment fund Caixa Vértice - Private credit balanced mutual fund 100.00 100.00 Investment fund BB Steel - Private credit balanced mutual fund 100.00 Investment fund
